--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

WITH STOCK PURCHASE AND STOCK OPTION PROVISIONS

THIS AGREEMENT is made as of 22nd day of October, 2007 (the “Effective Date”),
and between Braintech, Inc., a U.S. corporation (the “Company”) and Frederick
(Rick) Weidinger (the “Executive”).

RECITALS:

A. The Company and its wholly owned subsidiary Braintech Canada, Inc. are
engaged in the business of developing advanced vision software and selling robot
vision technologies and related engineering services world wide;

B. in furtherance of its business objectives, the Company wishes to move its
principle executive business offices to Washington, D.C. and hire the Executive
as Chairman and Chief Executive Officer on the terms and conditions set forth in
this Agreement; and

C. the Company and the Executive also desire to enter into an agreement pursuant
to which, as set forth in Appendix I and Schedule A attached hereto, the
Executive will purchase 8,000,000 shares of the Company’s common stock at the
purchase price of $0.01 per share for a total of $80,000, and pursuant to which
the Company will grant to the Executive stock options to purchase 2,000,000
shares of the Company at an exercise price equal to 85% of the closing market
value on the date of execution of this Agreement, thereby providing the
Executive with additional incentives to maximize the Executive’s efforts to
develop the Company to the fullest extent possible, and to achieve the targets
hereinafter defined.

THEREFORE, in consideration of the mutual covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

PROVISIONS RELATING TO EMPLOYMENT

1.

Employment

    1.1

Term. As of the Effective Date, the Company will employ the Executive, and the
Executive accepts employment with the Company, upon the terms and conditions set
forth in this Agreement. The Executive’s employment with the Company is for an
indefinite term and will continue until or unless terminated as provided in this
Agreement. The period of employment is referred to as the “Employment Period”.

    1.2

Position The Executive will serve as the Chief Executive Officer (“CEO”) of the
Company and the Executive will also serve as Chairman of the Board for the
Company.


--------------------------------------------------------------------------------

- 2 -

1.3

Duties. During the Employment Period, the Executive will perform the duties,
responsibilities and authority customarily performed by a CEO, Chairman,
director, and fiduciary of a company, including without limitation the
following:

      (a)

overseeing and directing all business activities of the Company;

      (b)

developing strategic business plans for the Company;

      (c)

managing and directing the employees of the Company;

      (d)

providing leadership and direction for the Company;

      (e)

overseeing the Company’s efforts for raising capital required to advance the
strategic objectives of the Company;

      (f)

overseeing the Company’s relationships with the Company’s customers, suppliers,
strategic partners, and other organizations important to the strategic business
objectives of the Company; and

      (g)

as Chairman, presiding over meetings of the Board of Directors and having such
other duties as are customary for the Chairman of the Board of Directors of a
public company.

      1.4

Reporting. The Executive will report to the Board of Directors.

      1.5

Best Efforts. The Executive will devote his best efforts and his full business
time and attention (except for permitted activities and other permitted board
activities, vacation periods, or reasonable periods of illness or other
incapacity) to the business and affairs of the Company and its subsidiaries. The
Executive will perform his duties and responsibilities to the best of his
abilities in a diligent, trustworthy, businesslike and efficient manner.

      1.6

Other Business Activities. The Executive may serve in the capacity of director
of other corporations or charities provided that activity does not materially
interfere with Executive’s ability to perform his duties hereunder and that any
such entities do not compete with the business.

      1.7

Permission to Re-organize. The Executive will not, without the prior specific
written permission of the Board of Directors and the shareholders (to the extent
the Company’s bylaws or applicable law require shareholder approval) undertake
or engage in any transaction that would result a reverse stock split of the
Company’s share capital, or undertake or engage in any transaction that would
result in the common shares being no longer listed on a recognized stock
exchange or stock market in a “going private” transaction.


--------------------------------------------------------------------------------

- 3 -

2.

Compensation & Perquisites

    2.1

Base Salary. During the Employment Period, the Executive’s base salary will be
$258,000 (US Funds) per annum or such higher rate as the Board may designate
from time to time (the “Base Salary”), which salary will be payable in regular
installments in accordance with the Company’s general payroll practices.

    2.2

Signing Bonus. Upon execution of this Agreement, the Executive will be granted
an options to purchase 2,000,000 shares of Common Stock. The stock options
received will vest immediately and the exercise price of the stock options will
be equal to 85% of the closing market price of the Common Stock on the date this
Agreement is executed by the Executive. The stock options will be granted
pursuant to the Company’s 2007 Stock Option Plan, a copy of which is attached as
Schedule B and which may not be changed in any manner adverse to Executive
without Executive’s prior written consent. Upon execution of this Agreement, the
Executive will also purchase 1,000,000 shares of the Company’s common stock at
the purchase price of $0.01 per share for a total of $10,000. The securities
issued pursuant to this signing bonus are a portion of the securities referred
to in Recital C.

    2.3

Bonus & Incentive Compensation. The Executive will be entitled to cash and other
performance bonuses normally granted to individuals in positions equalvalent to
the Executive. These bonuses and performance levels will be determined by the
Board of Directors of the Company.

   

The Executive will also be entitled to bonuses based on achieving certain
milestones, which will be provided in the form of issued restricted Common Stock
(the “Bonus Stock”) of the Company and options to purchase Common Stock (the
“Bonus Stock Options”) of the Company, in accordance with the Bonus Stock and
Bonus Stock Option Incentive Plan (the “Bonus Plan”) attached to this Agreement
as Schedule “A”. The milestones and level of incentive compensation are detailed
in the Executive Bonus Securities Compensation Structure as set forth in
Appendix I of this Agreement.

   

The securities to be issued pursuant to the Bonus Stock and Bonus Stock Option
Plan have not been registered under the Securities Act of 1933, as amended (the
“Act”), and may not be sold or transferred in the absence of an effective
Registration Statement under the Act or an exemption from registration
thereunder.

   

The Board of Directors of the Company has approved the Bonus Plan (Schedule “A”)
and this Executive Employment Agreement including Appendix I attached hereto.
Upon execution of this Agreement, the Company will immediately undertake to
obtain shareholder approval of the registration of the securities to be issued
under the Bonus Plan by filing a Form S-8 Registration Statement under the
Securities Act of 1933. Act.

    2.4

Health and Welfare Benefits. The Executive will be entitled to participate in
all health and welfare benefit insurance and programs that the Company provides
from time to time for its senior executive employees and their dependents.


--------------------------------------------------------------------------------

- 4 -

2.5

Transition Expenses. The Company and Executive acknowledge that the Company’s
principal business offices will be moved from North Vancouver, BC, to the
metropolitan area of Washington DC within approximately nine (9) months of the
Effective Date. Until such time as the Company’s offices have been so relocated,
the Company will reimburse the Executive for expenses as follows:

        (a)

First class travel to the Company’s offices in North Vancouver from his home in
Great Falls, Virginia;

        (b)

hotel (and/or apartment rental) and meal expenses while working in North
Vancouver; and

        (c)

three (3) round trips per month in order for the Executive to visit his family
in Great Falls, Virginia. Until such time as the relocation to Washington DC has
occurred, Executive, in his discretion, may perform his duties hereunder both at
the Company’s offices in North Vancouver as well as from his home office in the
Washington DC metropolitan area. In the event that the relocation has not
occurred within a nine month period from Effective Date, Executive shall no
longer be required to perform any duties from the North Vancouver office but may
perform all duties from his home office in the Washington DC metropolitan area.

        2.6

Business Expenses. The Company will reimburse the Executive for all reasonable
expenses incurred by him in the course of performing his duties under this
Agreement which are consistent with the Company’s policies in effect from time
to time with respect to travel, entertainment and other business expenses,
subject to the Company’s customary requirements with respect to reporting and
documentation of such expenses. The Company will also reimburse the Executive
for any legal fee reasonably incurred in the initial negotiation of this
Agreement. All such expenses to be reimbursed within ten business days.

        2.7

Vacation. The Executive will be entitled to six (6) weeks of paid vacation per
year.

        2.8

Personal Business Affairs. In addition to the vacation time off referred to in
section 2.7, the Executive will also be entitled to paid time off to attend, at
his own cost, up to eight (8) A1 GP races between the Effective Date and May 30,
2008.

        3.

Termination

        3.1

Definitions. For the purposes of this Agreement, the terms “Just Cause” and
“Good Reason” are set out as follows:

        (a)

“Just Cause” means:

        (i)

an act or acts of material dishonesty on the part of the Executive resulting or
intending to result directly or indirectly in substantial gain or personal
enrichment to which the Executive was not legally entitled at the expense of the
Company;


--------------------------------------------------------------------------------

- 5 -

  (ii)

any material breach by the Executive of the terms of this Agreement, and
repeated and demonstrated failure on the part of the Executive to perform his
duties hereunder or lawful directives of the Board, and where the Executive
fails to remedy the failure or breach within 30 days after receiving written
notice of such failure; or

          (iii)

a material breach of the Executive’s duties or responsibilities resulting in
material injury to the Company or any of its subsidiaries where the Executive
fails to remedy the failure or breach within 30 days after receiving written
notice of such failure or breach; provided, however, that such breach shall not
include: (1) bad judgment on the part of the Executive, (2) any act or omission
believed by the Executive in good faith to have been in or not opposed to the
interests of the Company or its subsidiaries; or (3) any act or omission in
respect of which a determination could properly be made that the Executive met
the applicable standard of conduct prescribed for indemnification or
reimbursement or payment of expenses under the by-laws of the Company or any of
its subsidiaries, the laws of the province of British Columbia or the State of
Delaware, or the directors’ and officers’ liability insurance of the Company and
its subsidiaries, in each case as in effect at the time of such act or omission.

          (b)

“Good Reason” means:

          (i)

the assignment to the Executive of any duties inconsistent with the Executive’s
status as CEO of the Company, or a substantial adverse alteration in the nature
or status of the Executive’s responsibilities or any change in the Executive’s
title;

          (ii)

the failure by the Company, without the Executive’s consent, to pay to the
Executive any portion of his earned compensation within ten (10) business days
of the date such compensation is due or other breach by the Company of any of
its obligations hereunder;

          (iii)

any material change in the Bonus Stock and Bonus Stock Option Incentive Plan
which forms part of this Agreement;

          (iv)

any requirement for the Executive to relocate to any metropolitan area outside
of the Washington DC metropolitan area; or

          (v)

the failure of the Company, prior to the Effective Date, to have disclosed to
Executive any violations by the Company of the securities laws of any
jurisdiction, any pending investigations regarding the foregoing or any material
agreements between the Company and any shareholder or related party.


--------------------------------------------------------------------------------

- 6 -

3.2

Termination by the Company. The Company may terminate the employment of the
Executive without notice (or payment in lieu thereof) for Just Cause. In such
event, the Executive or the Executive’s heirs will be entitled to all unpaid
compensation and benefits, allowances and perquisites described in Section 2
above up to the termination date. In such event, Executive shall be entitled to
keep all Bonus Stock for which the milestone conditions have been satisfied,
free of all restrictions, escrows or other conditions and to all Bonus Stock
Options which are vested as of such time and such Bonus Stock Options may be
exercised at any time within thirty six (36) months of such termination.

        3.3

Termination by the Executive. The Executive may terminate this Agreement for any
reason by giving the Company 90 days prior written notice. The Executive will be
entitled to treat his employment as having been terminated by the Company
without Just Cause in the event of any Good Reason.

        3.4

Termination Due to Total Permanent Incapacity. Notwithstanding any other
provision in this Agreement, the Company may terminate the employment of the
Executive without notice (or payment in lieu thereof) in the event of total
permanent disability or death of the Executive. For the purposes of this
section, “Total Permanent Disability” means any physical or mental incapacity,
disease or affliction as determined by a legally qualified medical practitioner,
which prevents the Executive from performing his obligations as set out in this
Agreement and which incapacity persists for a continuous period of six months or
more. This provision will also be subject to any duty to accommodate or human
rights laws imposed by any government authority and which supersede any terms
agreed to between the parties.

        3.5

Severance. In the event of a termination of this Agreement by the Company
without Just Cause, due to Total Permanent Disability or due to the death of the
Executive, or by the Executive for Good Reason, then the Executive or the
Executive’s heirs will be entitled to:

        (a)

unpaid compensation and benefits described in Section 2 earned up to the
termination date to be paid within 10 days of termination;

        (b)

a lump sum payment (less all deductions required by law such as income taxes)
equal to the then current Base Salary set out in Section 2.1 multiplied by two
to be paid within 10 days of termination;

        (c)

the continuation of health and welfare benefits described in Section 2.4, for a
period terminating on the earlier of

        (i)

the date the Executive obtains employment with another company, and

        (ii)

two years from the date of termination.

        (d)

despite anything to the contrary set out in The Bonus Stock and Bonus Stock
Option Incentive Plan (Schedule “A”):


--------------------------------------------------------------------------------

- 7 -

  (i)

all restrictions, including escrow restrictions, satisfaction of milestones on
Bonus Stock issued to the Executive will cease and the Executive will have clear
title to the Bonus Stock subject to no further restrictions or contingencies,
and

        (ii)

all Bonus Stock Options granted as of the date of termination will immediately
vest in the Executive (and all milestones shall be deemed satisfied), and may be
exercised on any date between the date of termination and a date which is 36
months from the date of termination.

(e) The Company shall reimburse within 10 days of incurrence, to the full extent
provided by law, all legal fees and expenses that the Executive, the Executive’s
legal representatives or the Executive’s family may reasonably incur or face
arising out of or in connection with this Agreement (but this Agreement only),
including any litigation concerning the validity or enforceability of, or
liability under, any provision of this Agreement or any action by the Executive,
the Executive’s legal representatives or the Executive’s family to enforce his
or their rights under the Agreement (but this Agreement only), provided that the
Executive prevails in such litigation.

3.6

Resignation as Director. If the Executive’s employment with the Company is
terminated for any reason, the Executive agrees that he will resign as a
director effective on the date of termination.

    4.

Executive’s Right to Appoint Directors to the Company

    4.1

As of the date the parties enter into this Agreement, the Company’s Board of
Directors will consists of (4) directors, of which the Executive is one. The
Company and the Executive agree that shortly after the signing date of this
Agreement the Company will increase the number of directors to six (6), and at
the time the Board is so increased, (and provided this Agreement has not been
terminated), the Executive will be entitled to have up to two (2) of the other
six (6) directors chosen by the Executive at all times. Further, in preparation
for the 2008 Annual General meeting of Shareholders, the size of the Board of
Directors shall be increased to 7 and Executive shall be entitled to designate
one additional Director who has experience in the defense industry in the United
States.

    5.

Confidentiality and Ownership of Work Product & Inventions

    5.1

Confidential Information. The Executive acknowledges that the information
obtained by him while employed by the Company concerning the business or affairs
of the Company or any subsidiary of the Company (“Confidential Information”) is
the property of the Company or its subsidiaries. For the purposes of this
Agreement, Confidential Information includes information, reports, documents, or
data pertaining to customer and supplier lists, product pricing, contract terms,
the products and services manufactured or provided, production and operating
methods, financial information, intellectual property whether patentable or not,
trade marks, and the Work Product (defined below) whether owned by the Company,
Braintech Canada, Inc., or any of the Company’s other subsidiaries.


--------------------------------------------------------------------------------

- 8 -

5.2

Non-disclosure. The Executive agrees that he will not disclose to any
unauthorized person or use for his own account any Confidential Information
without the prior written consent of the Company, unless and to the extent that
the aforementioned matters become generally known to and available for use by
the public other than as a result of the Executive’s acts or omissions to act,
or the Executive is required to disclose such Confidential Information in
connection with the proper performance of his obligations under this Agreement
or if required by law.

    5.3

Return of Confidential Information. The Executive will deliver to the Company at
the termination of the Employment Period, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof) containing or
relating to the Confidential Information which he may then possess or have under
his control.

    5.4

Work Product. The Company will own all title, intellectual property rights,
copyright, moral rights, trademarks and patents in and to all work product
conceived, produced or worked on, by the Executive (collectively the “Work
Product”) for or in relation to the business of the Company or any affiliate or
subsidiary while employed by the Company. The Executive hereby waives and
assigns to the Company any and all intellectual property rights including moral
rights, copyright, trademarks, and patent rights at law or otherwise that the
Executive has in the Work Product. The Executive will in no event be entitled to
claim title or ownership interest in the Work Product. Further, the Executive
will execute any documentation reasonably required by the Company to memorialize
Company’s existing and continued ownership or rights to the Work Product.

    5.5

Inventions and Discoveries. The Executive will disclose promptly to the Company,
any and all inventions, discoveries and improvements conceived or made by the
Executive while employed by the Company and related to the business or
activities of the Company or any of its subsidiaries or affiliates, and hereby
assigns and agrees to assign all his interest therein to the Company or its
nominee. Whenever requested to do so by the Company, the Executive will execute
any and all applications, assignments or other instruments which the Company
will deem necessary to apply for and obtain Letters Patent of the United States,
Canada, or any foreign country or to protect otherwise the Company's interest
therein.

    5.6

Company’s Right to Assign. The Executive agrees that the Company may assign the
benefits of the Executive’s promises made under this Section 5, to any of its
subsidiaries if required to.

    6.

Non-Compete & Non-Solicitation

    6.1

Non-Solicitation of Employees. The Executive will not, during the twenty-four
(24) month period following the termination of this Agreement, regardless of the
reason therefore, solicit any person then employed by the Company or appointed
as a representative of the Company to join the Executive as a partner,
co-venturer, employee, investor or otherwise, in any substantial business
activity whatsoever.


--------------------------------------------------------------------------------

- 9 -

6.2

Non-Solicitation of Clients. The Executive will not, during the twenty-four (24)
month period following the termination of this Agreement, regardless of the
reason therefore, solicit, induce, aid or suggest to any customer of the Company
to leave or terminate its customer relationship as may exist during such the
twenty-four (24) month period. Furthermore, the Executive will not, within the
twenty-four (24) month period following the termination of this Agreement,
directly contract with any client of the Company to perform tasks which are in
competition with the services and products provided to that client by the
Company.

    6.3

Non-Competition. While this Agreement is in effect and for a period of the
twenty-four (24) months after the termination of this Agreement, regardless of
the reason therefore, the Executive will not, directly or indirectly, either as
an employee, employer, consultant, agent, principal, partner, stockholder,
corporate officer, director, or in any other individual or representative
capacity, own, operate, control, assist, or participate in any business that is
in direct competition with the business of the Company world-wide. The foregoing
prohibitions will not apply to ownership by the Executive of less than five
percent (5%) of the issued or outstanding stock of any company whose shares are
listed for trading over any public exchange or the over-the-counter market
provided that the Executive does not control, work in or for any such company in
any capacity.

    6.4

Injunctive Relief. The Executive expressly agrees and acknowledges that any
breach or threatened breach by him of Sections 6.1, 6.2, and 6.3 will cause
irreparable damage to the Company, for which the payment of money will not be an
adequate remedy, and that the damages flowing from such breach are not readily
susceptible to being measured in monetary terms. Accordingly, in addition to all
of the Company’s rights and remedies under this Agreement, including, but not
limited to, the right to recovery of monetary damages from the Executive, the
Company will be entitled to seek an issuance by any court of competent
jurisdiction of temporary, preliminary and permanent injunctions, without bond,
enjoining any such breach or threatened breach by the Executive.

    6.5

Reasonable Terms. The Executive recognizes and understands that in performing
the duties and responsibilities as set out in this Agreement, he occupies a
position of fiduciary trust and confidence, and as such, he will develop and
acquire wide experience and knowledge regarding all aspects of the manner in
which the Company’s business is conducted. The Company has bargained for the
covenants set forth in this Agreement in consideration for the experience,
knowledge and information the Executive will gain and the substantial
compensation the Executive will earn under this Agreement. The Executive
acknowledges that the covenants set forth in this Agreement will not in any way
preclude the Executive, upon termination of this Agreement, from engaging in a
lawful profession, trade or business.

    6.6

Enforcement. If, at the time of enforcement of Section 6, a court holds that the
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum period, scope or geographical area
reasonable under such circumstances will be substituted for the stated period
scope or area.


--------------------------------------------------------------------------------

- 10 -

6.7

Survival. This Section 6 will survive and continue in full force in accordance
with their terms notwithstanding any termination of the Employment Period.

      7.

Indemnity and Insurance

      7.1

The Company agrees that if the Executive is made a party, or is threatened to be
made a party to any action, suit or proceeding, whether civil, criminal,
administrative or any nature whatsoever (a “Proceeding”) by reason of, or as a
result of the fact that he is or was a director, officer or employee of the
Company (or was serving as a director, officer or employee of a subsidiary of
the Company), then the Company will indemnify and hold harmless the Executive to
the fullest extent legally permitted, from all costs, expenses, liability and
losses of any nature arising from any Proceeding.

      7.2

The indemnity referred to in Section 7.1 will survive the termination of this
Agreement.

      7.3

Notwithstanding the foregoing, the Company will not indemnify the Executive for
any costs, expenses, liability or losses for which indemnity is not permitted
under Delaware law.

      7.4

The Company will add the Executive as a named insured to any third party
liability and directors and officers insurance that it may have in place from
time to time but which shall provide total coverage of no less than $2,000,000.

      8.

Miscellaneous

      8.1

Executive Representations. The Executive hereby represents and warrants to the
Company that:

      (a)

the execution, delivery and performance of this Agreement by The Executive does
not and will not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the
Executive is a party or by which he is bound,

      (b)

the Executive is not a party to or bound by any employment agreement, non-
compete agreement or confidentiality agreement with any other person or entity,
and

      (c)

upon the execution and delivery of this Agreement by the Company, this Agreement
will be the valid and binding obligation of the Executive, enforceable in
accordance with its terms.

      8.2

Notices. Any notice provided for in this Agreement will be in writing and will
be either personally delivered, or mailed by first-class mail, return receipt
requested, to the recipient at the address below indicated:


--------------------------------------------------------------------------------

- 11 -

  (a)

Notices to The Executive:

        558 Innsbruck Avenue     Great Falls, Virginia  

USA 22066

        (b)

Notices to the Company:

        102 – 930 West 1st Street      North Vancouver, BC     Canada V7P 3N4  
  Attention: Owen Jones


or such other address or to the attention of such other person as the recipient
party will have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
or mailed.

      8.3

Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

      8.4

Complete Agreement. This Agreement, those documents expressly referred to herein
and other documents of even date herewith embody the complete agreement and
understanding among the parties and supersede and pre-empt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

      8.5

Counterparts. This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.

      8.6

Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by:

      (a)

the Executive and his executors or legal representatives, and

      (b)

the Company, its successors, assigns, and legal representatives.

     

The Executive may not assign any of his rights or obligations, except as
expressly provided by the terms of this Agreement.


--------------------------------------------------------------------------------

- 12 -

8.7

Choice of Law. This Agreement will be governed by and construed in accordance
with the domestic laws of the State of Delaware without giving effect to any
choice of law or conflict of law provision or rule (whether of Delaware,
Province of British Columbia or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

    8.8

Amendment and Waiver. This Agreement (including Appendix I and Schedule A
attached hereto) may only be amended or waived with the prior written consent of
the Company and the Executive. The Company agrees that no amendment of or change
to the Bonus Plan shall be effective relating to Executive unless Executive has
consented to such amendment.

INTENDING TO BE LEGALLY BOUND, the parties hereto have executed this Agreement
as of the date first written above.

Braintech, Inc.

/s/ Owen Jones, CEO & Director   per its authorized signatory          
Frederick (Rick) Weidinger   /s/ Frederick Weidinger  


--------------------------------------------------------------------------------

Appendix I

EXECUTIVE BONUS SECURITIES COMPENSATION STRUCTURE

This Appendix details the Bonus & Incentive Compensation the Frederick Weidinger
(the “Executive”) will be entitled to as described in Section 2.3 of the
Executive Employment Agreement With Stock Purchase And Stock Option Provisions
(the “Agreement”) between the Executive and the Company dated October 22, 2007.

Bonus Stock grants and Bonus Stock Option grants are subject to the terms and
conditions of the Bonus Stock and Bonus Stock Option Incentive Plan (the “Bonus
Plan”)

Each of the share certificates for any Bonus Stock grants subject to Milestones
will be held by the Treasurer of the Company for a maximum of thirty (30) days
within which time a designated escrow agent will be appointed.

Milestone 1:

May 1, 2008 – six month anniversary. On achievement of Milestone 1, the
Executive will be entitled to 1,000,000 Bonus Stock.

 



Milestone 2:

Renewal or extension of ABB Agreement or other strategic agreement with
industrial company. On achievement of Milestone 2, the Executive will be
entitled to 1,000,000 Bonus Stock.

 



Milestone 3:

The establishment of an Executive office in the Metro DC area. On achievement of
Milestone 3, the Executive will be entitled to 1,000,000 Bonus Stock.

 



Milestone 4:

Establish a strategic relationship with a US Federal Government
Contractor/Integrator. On achievement of Milestone 4, the Executive will be
entitled to 500,000 Bonus Stock.

 



Milestone 5:

Establishing a strategic relationship with Microsoft or a manufacturing company
in the consumer space. On achievement of Milestone 5, the Executive will be
entitled to 500,000 Bonus Stock.

 



Milestone 6:

Listing of the Company’s stock on either the AMEX or NASDAQ Stock Exchange. On
achievement of Milestone 6, the Executive will be entitled to 1,000,000 Bonus
Stock and 1,000,000 Bonus Stock Options.

 



Milestone 7:

Achieving Gross Revenue of $6,000,000 in a twelve month rolling period or less.
On achievement of Milestone 7, the Executive will be entitled to 1,500,000 Bonus
Stock.

 



Milestone 8:

Achieving Gross Revenue of $10,000,000 in a twelve month rolling period or less.
On achievement of Milestone 8, the Executive will be entitled to 500,000 Bonus
Stock.


--------------------------------------------------------------------------------

- 2 -

SIGNING AND INCENTIVE BONUS SUMMARY

  Bonus Stock Bonus Stock Options Execution of Employment Agreement 1,000,000  
                                 2,000,000 Milestone 1 1,000,000   Milestone 2
1,000,000   Milestone 3 1,000,000   Milestone 4 500,000   Milestone 5 500,000  
Milestone 6 1,000,000                                    1,000,000 Milestone 7
1,500,000   Milestone 8 500,000   Total 8,000,000                              
     3,000,000


--------------------------------------------------------------------------------

Schedule “A”

Bonus Stock and Bonus Stock Option Incentive Plan

(the “Bonus Plan”)

1.

PURPOSE OF THE BONUS PLAN

    1.1

The purpose of this Bonus Plan is to strengthen Braintech, Inc. (the “Company”)
by rewarding its directors and key employees (collectively referred to as the
“Participants”) for high levels of performance and extraordinary efforts
resulting in an increase in the development of the Company and the sales and
earnings of the Company. The Bonus Plan provides for the issuance of common
stock of the Company (“Bonus Stock”) and options to acquire common stock of the
Company (“Bonus Stock Options”) to the Participants upon the Company reaching
certain identifiable milestones (the “Milestones”) in its business plan, and is
intended to reward the Participants for their unique expertise and experience in
achieving these Milestones. Bonus Stock and Bonus Stock Options are hereinafter
collectively referred to as “Bonus Securities”.

    1.2

The Company believes that, from a corporate governance perspective, it is more
appropriate to provide a reward mechanism of this nature than to provide
incentive to insiders exclusively in the form of stock options, since the
Company’s share price can vary in accordance with a range of external factors
not related to the performance of management and key employees.

    2.

ADMINISTRATION OF THE BONUS PLAN

    2.1

Administration. This Bonus Plan will be administered by the Chief Executive
Officer (the “CEO”) of the Company who shall make recommendations to the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) with regard to awards of Bonus Securities and the related
terms and conditions. The Board will establish the initial targets and
parameters for the issuance of such Bonus Securities that may serve as
guidelines to the CEO. Upon approval of the Committee of any such CEO award
recommendations, such recommendations shall be final unless such awards are
outside the established Board targets in which case the Board must approve the
final recommended award. Any such action of the Board with respect to such final
approval will be taken pursuant to a majority vote, or to the written consent of
a majority of its members.

    2.2

Authority. Subject to the express provisions of the Bonus Plan, the CEO will
have the authority to construe and interpret the Bonus Plan and to define the
terms used herein and to prescribe, amend and rescind the rules and regulations
relating to the administration of the Bonus Plan. The determination of the CEO
on the foregoing matters will be conclusive. The CEO shall not have the
authority to make any change or amendment to the Bonus Plan that would affect
any Participant to the extent that the Participant is a party to an employment
agreement with the Company that requires the Participant’s consent to such
change or amendment.


--------------------------------------------------------------------------------

- 2 -

3.

PARTICIPATION

    3.1

Eligibility. Directors and key employees of the Company shall be eligible for
selection by the CEO to participate in the Bonus Plan. An individual who has
been granted Bonus Securities may, if otherwise eligible, be granted additional
Bonus Securities if the CEO shall so determine.

    3.2

Time of Granting of Bonus Securities. The granting of Bonus Securities pursuant
to this Bonus Plan will take place at the time specified in any employment
agreement or any other written agreement between the Company and the
Participant. The granting of Bonus Securities may be subject to certain
Milestones agreed upon in writing between the Company and the Participant. In
the event that Bonus Securities, subject to Milestones, are granted prior to the
time that the Milestones have been achieved then, until such time as the
Milestones have been achieved, such Bonus Securities shall be subject to escrow
restrictions as set forth in Section 7.2.

    4.

STOCK SUBJECT TO THE BONUS PLAN

    4.1

Subject to the adjustments as provided in Article 9 of this Bonus Plan, the
stock to be offered under this Bonus Plan will be shares of the Company’s
authorized but unissued common stock, including re-acquired common stock or
common stock previously issued but cancelled. The aggregate amount of shares
that may be issued under the Bonus Plan will not exceed 30 million (30,000,000)
shares. The aggregate amount of shares to be issued as Bonus Stock will not
exceed 20 million (20,000,000) shares and the aggregate amount of shares to be
issued pursuant to the exercise of Bonus Stock Options will not exceed 10
million (10,000,000) shares.

    5.

MILESTONES

    5.1

Performance Milestones will be determined by the Company and included in any
employment agreement or any other written agreement between the Company and the
Participant. Each Milestone will be subject to a time restriction for achieving
that Milestone. Bonus Stock Options granted will be subject to the provision of
Section 6 and Bonus Stock granted will be subject to the provision of Section 7

    6.

PROVISIONS RELATING TO THE STOCK OPTIONS

    6.1

Option Price. The purchase price of stock covered by each Bonus Stock Option
will be determined by the CEO taking into consideration the market value of the
underlying shares on the date of grant. The purchase price of any stock
purchased will be paid in full by bank draft or by certified cheque at the time
of each purchase, or will be paid in such other manner as the CEO may determine
in compliance with applicable laws.

    6.2

Option Period. Each Bonus Stock Option and all rights or obligations thereunder
will expire on the fifth (5th) anniversary of the date on which the Bonus Stock
Option is granted or on such other date as the CEO may determine or the Company
may have agreed to contractually, subject to earlier termination as hereinafter
provided.


--------------------------------------------------------------------------------

- 3 -

6.3

Privileges of Stock Ownership. The holder of a Bonus Stock Option pursuant to
this Bonus Plan will not be entitled to the privileges of stock ownership as to
any shares of stock not actually issued and delivered to him.

    6.4

Exercise of Option. Each Bonus Stock Option may be exercised in accordance with
its terms and the total number of shares subject thereto may be purchased, in
instalments, which need not be equal. No Bonus Stock Option or instalment
thereof will be exercisable except in respect to whole shares, and fractional
share interests will be disregarded.

    6.5

Agreement to Remain in Employ of Company. Each individual to whom a Bonus Stock
Option is granted is not required to remain in the employ of the Company
following the date of the grant of the Bonus Stock Option. Nothing contained in
this Bonus Plan, or in any Bonus Stock Option granted pursuant to this Bonus
Plan, will confer upon any individual any right to continue in the employ of the
Company or constitute any contract or agreement of employment or interfere in
any way with the right of the Company to reduce such individual’s compensation
from the rate in existence at the time of the granting of a Bonus Stock Option
or to terminate such individual’s employment, but nothing contained herein or in
any Bonus Stock Option agreement will affect any contractual rights of an
individual.

    6.6

Death of an Individual. If any Bonus Stock Option holder dies while employed by
the Company, such holder’s Bonus Stock Option will, subject to earlier
termination pursuant to Section 6.2, expire two years (2) years after the date
of such death, and during such period after such death such Bonus Stock Option
may, to the extent that the holder may have exercised the Bonus Stock Option if
alive during such period, be exercised by the person or persons to whom the
Bonus Stock Options holder’s rights under the Bonus Stock Option will pass by
will or by the applicable laws of descent and distribution.

    6.7

Termination. Subject to Section 6.6 and earlier termination pursuant to Section
6.2, if the holder of a Bonus Stock Option resigns or ceases to be employed by
the Company for any reason other than death, such holder’s Bonus Stock Option
will expire and become null and void thirty (30) days after the holder ceases to
be a director or key employee of the Company or on such other date as the
Committee may determine or the Company may have agreed to contractually. During
such period, the Bonus Stock Option will be exercisable only to the extent the
holder could have exercised the Bonus Stock Option at the date the holder ceased
to be a director or key employee of the Company.

    6.8

Non-transferability of Stock Options. A Bonus Stock Option granted under this
Bonus Plan will, by its terms, be non-transferable by the Bonus Stock Option
holder other than by will or by the laws of descent and distribution and will be
exercisable during his lifetime only by the Bonus Stock Option holder [or
heirs].


--------------------------------------------------------------------------------

- 4 -

7.

PROVISIONS RELATING TO BONUS STOCK

    7.1

The Company will issue share certificates in the names of the Participants in
accordance with the terms of any employment agreement or any other written
agreement between the Company and the Participant in the amounts detailed in
such agreements and the Participant will purchase the shares for the purchase
price of $0.01 per share.

    7.2

Each of the share certificates for any shares subject to Milestones will be held
in escrow by a third party escrow agent until such time as the individual
Milestones have been met or until the time restriction for achieving the
individual Milestones has elapsed. On notification by the Company that an
individual Milestone has been met, the third party escrow agent will deliver the
share certificate to the appropriate Participant.

    7.3

In the event that an individual Milestone has not been achieved within the time
restriction for achieving that Milestone, the Company will purchase the share
certificate from the Participant for the purchase price of $0.01 per share.

    8.

COMPLIANCE WITH SECURITIES LAWS

    8.1

Shares will not be issued pursuant to the grant of Bonus Stock or the exercise
of a Bonus Stock Option unless the grant of Bonus Stock and the exercise of such
Bonus Stock Option and the issuance and delivery of such shares pursuant thereto
will comply with all relevant provisions of law, including, without limitation,
the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, the
rules and regulations promulgated there under, and the requirements of any Stock
Exchange.

    8.2

As a condition to the grant of Bonus Stock or the exercise of a Bonus Stock
Option, the Company may require the recipient to represent and warrant at the
time of any such grant or exercise that the shares received or purchased are
being received or purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by law.

    8.3

Further, the Company will have no liability whatsoever (including, but not
restricted to, alternate compensation) to the holder of a Bonus Stock Option if
a change in the exercise price or a change in the terms and provisions of a
Bonus Stock Option and/or this Bonus Plan hereof is required pursuant to any
applicable laws.

    8.4

The Company and any party to this Bonus Plan will comply with all relevant
provisions of law relating to this Bonus Plan and any Bonus Stock or Bonus Stock
Option granted hereunder.

    9.

ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

    9.1

Corporate Reorganizations. If the outstanding shares of the stock of the Company
are increased, decreased or changed into, or exchanged for, a different number
or kind of shares or securities of the Company through reorganization,
recapitalization, reclassification, stock split, stock dividend, stock
consolidation, or merger as a result of which the Company is the surviving
corporation, or otherwise, an appropriate and


--------------------------------------------------------------------------------

- 5 -

proportionate adjustment will be made in the number and kind of shares as to
which Bonus Securities may be granted. A corresponding adjustment changing the
number of Bonus Stock allocated but not issued, which will have been allocated
prior to any such change, will likewise be made. A corresponding adjustment
changing the number of shares and the exercise price per share allocated to
unexercised Stock Options or portions thereof, which will have been granted
prior to any such change, will likewise be made. Any such adjustment, however,
in an outstanding Bonus Stock Option will be made without change in the total
price applicable to the unexercised portion of the Bonus Stock Option but with a
corresponding adjustment in the price for each share covered by the Bonus Stock
Option.

    9.2

Dissolution, Liquidation. Upon the dissolution or liquidation of the Company, or
upon reorganization, merger or consolidation of the Company with one or more
corporations as a result of which the Company is not the surviving corporation,
or upon the sale of substantially all of the property of the Company to another
corporation, unless all of the obligations of this Bonus Plan have been assumed
by a successor entity, holders of Bonus Securities shall be treated, for
purposes of such dissolution, liquidation, reorganization, merger or
consolidation as holding fully vested and unrestricted shares of Common Stock of
the Company and, accordingly, be treated the same as other holders of Common
Stock.

    10.

INCOME TAX LAWS

    10.1

The Company and all Participants will comply with all applicable income tax laws
and other tax laws (e.g. any withholding tax or similar obligations).

    11.

AMENDMENT AND TERMINATION

    11.1

The Board may at any time suspend, amend or terminate this Bonus Plan as the
Board, in its own discretion, sees fit. No Bonus Stock may be issued and no
Bonus Stock Option may be granted during any suspension of the Bonus Plan or
after such termination. The amendment, suspension or termination of the Bonus
Plan will not, without the consent of Bonus Stock Option holder, alter or impair
any rights or obligations under any Bonus Stock Option theretofore granted under
the Bonus Plan.

    11.2

Unless terminated sooner by the Board of Directors, this Bonus Plan will
terminate at the close of business on October 22, 2017.

This Bonus Plan was approved and confirmed at a Meeting of the Board of
Directors of Braintech, Inc. held October 22, 2007.

--------------------------------------------------------------------------------

Schedule “B”

2007 STOCK OPTION PLAN

BRAINTECH, INC.

MARCH 22, 2007

ARTICLE I
PURPOSE OF PLAN

     The purpose of this Plan is to strengthen Braintech, Inc. (hereinafter
referred to as the "Company") by providing an additional means of attracting and
retaining competent directors, officers, employees and consultants and by
providing to such persons added incentive for high levels of performance and for
unusual efforts to increase the sales and earnings of the Company. The Plan
seeks to accomplish these purposes and results by providing a means whereby such
persons may purchase shares of the capital stock of the Company pursuant to
options.

ARTICLE II

ADMINISTRATION OF PLAN

     Section 2.01. Board to Administer. This Plan shall be administered by the
Compensation Committee (hereinafter referred to as the "Committee”) of the Board
of Directors of Braintech, Inc. (hereinafter referred to as the "Board"). Any
action of the Committee with respect to administration of the Plan shall be
taken pursuant to a majority vote, or to the written consent of a majority of
its members.

     Section 2.02. Authority. Subject to the express provisions of the Plan, the
Committee shall have the authority to construe and interpret the Plan and to
define the terms used herein; to prescribe, amend and rescind the rules and
regulations relating to the administration of the Plan; and to make all other
determinations necessary or advisable for the administration of the Plan. The

--------------------------------------------------------------------------------

determination of the Committee on the foregoing matters shall be conclusive.
Subject to the express provisions of the Plan, the Committee shall determine
from the eligible class the individuals who shall receive options, and the terms
and provisions of the options (which need not be identical).

ARTICLE III

PARTICIPATION

     Section 3.01. Eligibility. Directors, officers and employees of the Company
and consultants to the Company shall be eligible for selection to participate in
the Plan. An individual who has been granted an option may, if otherwise
eligible, be granted an additional option or options if the Committee shall so
determine.

     Section 3.02. Time of Granting Option. The granting of an option pursuant
to this Plan shall take place at the time the Committee designates an eligible
director, officer, employee or consultant as a participant in the Plan;
provided, however, that if the appropriate resolutions of the Committee indicate
that an option is to be granted as of and at some future date, the date of grant
shall be such future date.

ARTICLE IV

STOCK SUBJECT TO THE PLAN

     Subject to the adjustments as provided in Article XII of this Plan, the
stock to be offered under this Plan shall be shares of the Company's authorized
but unissued common stock, including reaquired common stock or common stock
previously issued but cancelled. Subject to the following proviso, the aggregate
amount of stock to be delivered upon the exercise of all options granted under
this Plan shall not exceed 10 million (10,000,000) shares. At no time shall the
aggregate amount of stock to be delivered upon exercise of all options granted
under this Plan, the April 16, 2003 Stock Option Plan, the February 11, 2000
Stock Option Plan, and the December 17, 1997 Stock Option Plan exceed 25% of the
outstanding shares of the Common Stock of the Company. If any option granted
hereunder shall expire or terminate for any reason without having been exercised
in full, the unpurchased shares subject thereto shall again be available for the

--------------------------------------------------------------------------------

purposes of this Plan. Subject to the general limitations contained in this
Plan, the Committee may make any adjustment in the exercise price, the number of
shares subject to, or the term of an option by amendment of said option or by
cancellation of an outstanding option and subsequent regranting of an option. An
option that is the result of amendment or substitution may have an exercise
price which is higher or lower than the prior option, provide for a greater or
lesser number of shares subject to the option, or a longer or shorter term than
the prior option, and may otherwise be changed as the Committee, in its
discretion, sees fit.

ARTICLE V

OPTION PRICE

     The purchase price of stock covered by each option shall be determined by
the Committee. The purchase price of any stock purchased shall be paid in full
by bank draft or by certified cheque at the time of each purchase, or shall be
paid in such other manner as the Committee may determine in compliance with
applicable laws.

ARTICLE VI

 OPTION PERIOD

     Each option and all rights or obligations thereunder shall expire on such
date as the Committee shall determine, but not later than the fifth (5th)
anniversary of the date on which the option is granted, and shall be subject to
earlier termination as hereinafter provided.

ARTICLE VII

PRIVILEGES OF STOCK OWNERSHIP

     The holder of an option pursuant to the Plan shall not be entitled to the
privileges of stock ownership as to any shares of stock not actually issued and
delivered to him.

--------------------------------------------------------------------------------

ARTICLE VIII

EXERCISE OF OPTION

     Each option may be exercised in accordance with its terms and the total
number of shares subject thereto may be purchased, in instalments, which need
not be equal. No option or instalment thereof shall be exercisable except in
respect to whole shares, and fractional share interests shall be disregarded.

ARTICLE IX

COMPLIANCE WITH SECURITIES LAWS

     Shares shall not be issued pursuant to the exercise of an option unless the
exercise of such option and the issuance and delivery of such shares pursuant
thereto shall comply with all relevant provisions of law, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, the rules and regulations promulgated thereunder, and the requirements
of any Stock Exchange.

     As a condition to the exercise of an option, the optionor may require the
optionee to represent and warrant at the time of any such exercise that the
shares purchased are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the optionor, such a representation is required by law.

     Further, the optionor shall have no liability whatsoever (including, but
not restricted to, alternate compensation) to the optionee if a change in the
exercise price or a change in the terms and provisions of an option and/or this
Stock Option Plan hereof is required pursuant to any applicable laws.

     The optionor and optionee shall comply with all relevant provisions of law
relating to this Stock Option Plan and any option granted hereunder.

--------------------------------------------------------------------------------

ARTICLE X

DEATH AND TERMINATION

     Section 10.01. Agreement to Remain in Employ of Company. Each person to
whom an option is granted is not required to remain in the employ of the Company
following the date of the grant of the option. Nothing contained in this Plan,
or in any option granted pursuant to this Plan, shall confer upon any employee
any right to continue in the employ of the Company or constitute any contract or
agreement of employment or interfere in any way with the right of the Company to
reduce such person's compensation from the rate in existence at the time of the
granting of an option or to terminate such person's employment, but nothing
contained herein or in any option agreement shall affect any contractual rights
of an employee.

     Section 10.02. Death of an Employee. If any option holder dies while
employed by the Company, such holder's option shall, subject to earlier
termination pursuant to Article VI, expire two years (2) years after the date of
such death, and during such period after such death such option may, to the
extent that the optionee may have exercised the option if alive during such
period, be exercised by the person or persons to whom the options holder's
rights under the option shall pass by will or by the applicable laws of descent
and distribution.

     Section 10.03 Termination. Subject to section 10.02 and earlier termination
purusant to Article VI, if the optionee resigns or ceases to be employed by the
optionor for any reason other than death, such optionee’s option shall expire
and become null and void thirty (30) days after the optionee ceases to be a
director, officer, employee or consultant of the Company (or such period of time
greater than 30 days as the Committee may determine or the Company may have
agreed to contractually) and, during such period, the option shall be
exercisable only to the extent the optionee could have exercised the option at
the date the optionee ceased to be a director, officer, employee or consultant
of the Company.

--------------------------------------------------------------------------------

ARTICLE XI

NONTRANSFERABILITY OF OPTIONS

     An option granted under this Plan shall, by its terms, be nontransferable
by the option holder other than by will or by the laws of descent and
distribution and shall be exercisable during his lifetime only by the option
holder.

ARTICLE XII

ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

     Section 12.01. Corporate Reorganizations. If the outstanding shares of the
stock of the Company are increased, decreased or changed into, or exchanged for,
a different number or kind of shares or securities of the Company through
reorganization, recapitalization, reclassification, stock split, stock dividend,
stock consolidation, or merger as a result of which the Company is the surviving
corporation, or otherwise, an appropriate and proportionate adjustment shall be
made in the number and kind of shares as to which options may be granted. A
corresponding adjustment changing the number of shares and the exercise price
per share allocated to unexercised options or portions thereof, which shall have
been granted prior to any such change, shall likewise be made. Any such
adjustment, however, in an outstanding option shall be made without change in
the total price applicable to the unexercised portion of the option but with a
corresponding adjustment in the price for each share covered by the option.

     Section 12.02 Dissolution, Liquidation. Upon the dissolution or liquidation
of the Company, or upon reorganization, merger or consolidation of the Company
with one or more corporations as a result of which the Company is not the
surviving corporation, or upon the sale of substantially all of the property of
the Company to another corporation, this Plan shall terminate, and any option
theretofore granted hereunder shall terminate, unless provision be made in
connection with such transaction for the assumption of options theretofore
granted, or the substitution for such options of new options covering the stock
of a successor employer corporation, or a parent or subsidiary thereof, with
appropriate adjustments as to the number and kind of shares and prices.

--------------------------------------------------------------------------------

     Section 12.03 Adjustments Made by Board. Adjustments pursuant to this
Article XII shall be made by the Board, whose determination as to what
adjustments shall be made, and the extent thereof, shall be final, binding, and
conclusive. No fractional shares of stock shall be issued under the Plan on
account of any such adjustment.

ARTICLE XIII

INCOME TAX LAWS

     The Company and all optionees shall comply with all applicable income tax
laws and other tax laws (eg. any withholding tax or similar obligations).

ARTICLE XIV

AMENDMENT AND TERMINATION

     The Board may at any time suspend, amend or terminate this Plan as the
Board, in its own discretion, sees fit. No option may be granted during any
suspension of the Plan or after such termination. The amendment, suspension or
termination of the Plan shall not, without the consent of the option holder,
alter or impair any rights or obligations under any option theretofore granted
under the Plan.

--------------------------------------------------------------------------------

ARTICLE XV

TERMINATION

     Unless terminated sooner by the Board of Directors, this Plan shall
terminate at the close of business on March 22, 2017.

This Stock Option Plan was approved and confirmed at a Meeting of the Board of
Directors of Braintech, Inc. held March 22, 2007.

      Per: Edward A. White, Secretary  


--------------------------------------------------------------------------------